DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 5-9 in the reply filed on 06/02/21 is acknowledged.  Currently, claims 5-9 and 16-27 are pending.  Claims 16-27 are withdrawn as being directed to a non-elected invention.  Accordingly, claims 5-9 are under examination.
Specification
The use of the terms Tween 20 and Triton X-100 (e.g. pages 16-17of the current specification), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
            The claims are directed to methods of treating an autoimmune GFAP astrocytopathy in a human comprising identifying the human as having GFAP-specific IgG and administering a steroid compound to the human.   The limitation ‘steroid 
	In order to fulfill the written description requirements set forth under 35 U.S.C § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, each member correlated with the requisite function, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicants have possession the claimed invention.   Applicants have not described and established structure-function correlation for a representative number of species within the broad genus of at least the recited ‘steroid compound, and ‘sample’, such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the full scope of the claimed invention at the time the application was filed. 
	The purpose of the written description requirement is ‘to ensure that the inventor 
A review of the instant specification indicates the following.  The specification on page 2, line 7 discloses the sample can be serum or cerebrospinal fluid (CSF). The specification on page 2, 10-13 discloses the use of corticosteroids as therapy. Page 3, line 16 discloses that the sample can be CSF.  Page 3, line 26 discloses that the steroid can be a corticosteroid.  Page 8, lines 22-23 discloses the detection of GFAP-IgG in CSF and serum.  The Example on page 14 discloses the use of sera in the methods. Page 19, Table 1 discloses the detection of GFAP-IgG in serum and CSF. The examples on pages 41-42 disclose the detection of GFAP-IgG in serum and CSF.  As shown by Banyan Biomarkers (WO 2011/160096) (submitted in the IDS filed 09/25/19 GFAP is released into the blood and CSF (e.g. para 006). The examples in the specification are limited to the detection of GFAP-IgG in human serum or CSF and treatment with corticosteroids.  The specification does not provide for any and all samples or treatment with any and all steroid compounds.  The only example utilized in the specification appears to be limited to human serum and CSF samples and 
  Further, it is not well known in the art that these samples provide for the recited antibodies and that a correlation exists between such antibodies in the samples to autoimmune GFAP astrocytopathy.  Also, it is not well known in the art that any and all steroid compounds can be utilized for the treatment of autoimmune GFAP astrocytopathy.  The examples in the specification appear to be limited to human serum and CSF samples and detection of GFAP-specific antibodies and treatment with corticoseroids for autoimmune GFAP astrocytopathy.  The purpose of the ‘written description; requirement is broader than to merely explain how to ‘make and use’, Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  
It must be noted that "[t]he applicant must . . . convey to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention." Vas-



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
          Claim 5 is vague and indefinite because of the use of an acronym: i.e. GFAP.  Although the term may have art-recognized meaning, it is unclear if applicant intends to claim the prior art definition.  The term should be defined in their first instance.  See also deficiency found in claim 8.
Claim 5, step (a) is indefinite in reciting “identifying said human as having GFAP-specific IgG” because the term “identifying”, “identified” appears to intend a mental step;  hence it is unclear if applicant actually intends a positive active method step in the claim.  It is suggested but not required to include a step of detecting GFAP-specific IgG in a serum or cerebrospinal fluid sample from the human wherein the detection identifies the human as having GFAP-specific IgG.  See also deficiency found in claim 8.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a step of classifying the human as having autoimmune GFAP astrocytopathy and then treating the classified human. A shown by Kamchatnov et al (Heath, Vol 2, No. 12, 2010, pages 1366-1371) (submitted in the IDS filed 09/25/19) GFAP autoantibodies appear in other conditions such as acute and chronic cerebrovascular disorders (e.g. page 1366).  As shown by Hochstrasser et al (US 2003/0157580) when a marker is known to be in two different conditions that a step to exclude one of the conditions must be performed.  By way of Applicants own disclosure and detectable GFAP-specific IgG within a serum or CSF sample can be classified as having an autoimmune.  Thus, the claim appears to be missing an essential element of classifying the subject as having an autoimmune GFAP astrocytopathy by detecting the GFAP-specific antibodies and determining the human also meningitis, encephalitis, myelitis or all three.  Further, it is unclear why one would give a human a steroid compound based on the mere identification of GFAP-specific IgG.  Applicant is reminded that although the claims are read in light of the specification limitations from the specification are not read into the claims.  See also deficiencies found in claim 8 with the mere identification of the human having GFAP-specific antibody.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Banyan Biomarkers (WO 2011/160096) (submitted in the IDS filed 09/25/19) in view of Zhang et al (PLOS ONE, March 2014, Vol. 9, Iss. 3, pages 1-16) (submitted in the IDS filed 09/25/19).
Banyan Biomarkers (hereafter Banyan) discloses a method comprising detecting autoantibodies to GFAP in a serum or csf sample from an individual (human) (e.g. para’s 0002, 0006, 0012, 0029).  Banyan discloses giving a therapy to the subject such 
Banyan differs from the instant invention in failing to specifically teach the autoantibody is IgG.
Zhang et al teaches that it is known and conventional in the art to perform an autoantibody subclass to detect IgG antibodies in the sample (e.g. page 4, 2nd col).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the detection of IgG subclass into the method of Banyan because Banyan is generic with respect to the subclasses of the antibodies and Zhang et al shows that it is known that IgG are generated in response to GFAP.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of detecting IgG autoantibodies in the method of Banyan.
With respect to the recitation “for treating an autoimmune GFAP astrocytopathy” as recited in the preamble of claims 5 and 8. This recitation appears only in the preamble of the claims.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In the instant case, the combination of Banyan and Zhang et al performs every active method step and when every active method step has been performed the prior art method is met.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641